Citation Nr: 9916669	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for loss of 
taste, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for loss of 
smell, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of a fracture of the occipital bone with headaches, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
sinusitis, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
hemorrhoids, currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION


The veteran served on active duty from May 1971 to May 1973.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO).

At the veteran's hearing held at the RO in March 1999, before 
the undersigned member of the Board of Veterans' Appeals, he 
raised a claim for service connection for a prostate 
disability as secondary or due to his service connected 
sinusitis and service connection for a stomach disorder.  
These matters are referred to the RO for action deemed 
appropriate.  



REMAND

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
However, additional evidentiary development is warranted 
prior to appellate disposition of the veteran's claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), as set 
forth in Littke v. Derwinski, 1 Vet.App. 90 (1990), requires 
that the VA accomplish additional development of the evidence 
if the record currently before it is inadequate.  

First, there are medical records that the RO must obtain.   
In his notice of disagreement the veteran indicated that he 
received treatment at a VA hospital for his service connected 
disabilities.  A VA clinical record notes that the veteran 
had an ENT [ear nose throat] appointment in January 1994.  
The claims file does not contain any records related to the 
ENT evaluation.  Such records may contain pertinent evidence 
for assessing the veteran's claims. 

The veteran testified in March 1999 that his conditions have 
continued to get worse and that he had received recent 
private medical treatment for his sinusitis.  It does not 
appear that the RO has obtained all his private treatment 
records. The veteran's most recent treatment records should 
be obtained because they are pertinent to his claim for an 
increased rating and necessary for a fair adjudication of his 
claims.  Robinette v. Brown, 8 Vet. App. 69 (1995). 

Second, the Court has stated that where the law or regulation 
changes during the pendency of a case, the version most 
favorable to the veteran will ordinarily be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991). 

During the course of this appeal the schedular criteria for 
rating respiratory disorders was amended, effective in 
October 1996.  61 Fed.Reg. 64,720 (1996).  Additionally, in 
May 1999, new rating criteria for diseases of the ear and 
other sense organs were published.  These revised criteria 
became effective on June 10, 1999.  64 Fed.Reg. 25,202 
(1999).

The RO has not had the opportunity to evaluate the veteran's 
respiratory disorder or hearing loss using the recently 
revised criteria.  According to Bernard v. Brown, 4 Vet.App. 
384 (1993), when the RO addresses an issue on a basis 
different from that proposed by the Board, the Board must 
consider whether the claimant has had adequate notice of the 
need to submit evidence or argument on that basis.  The Board 
finds that a remand is appropriate for readjudication in 
these circumstances.  Dudnick v. Brown, 10 Vet.App. 79 
(1997).

As the most recent VA examination was conducted in 1993 and 
did not address all of the factors that serve as a basis for 
the rating criteria, and for the reasons stated above, the 
Board believes that a contemporary VA examination, in 
accordance with the newly implemented diagnostic criteria, is 
warranted to evaluate the service-connected disorders prior 
to making a determination as to which regulations are more 
favorable to the veteran in the first instance.

Finally, it is observed that the veteran's loss of taste and 
smell are currently rated at the maximum disability rating 
that is available for each disability under the current and 
revised rating criteria.  A disability rating greater than 
the maximum ratings currently assigned may be authorized by 
the appropriate VA official in exceptional circumstances 
where application of the criteria of the Schedule would be 
impractical.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).   On 
readjudication, the RO should consider the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and/or VA) where he 
has been treated for his service-
connected disorders since 1993.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all the records from the 
treatment provided to the veteran by his 
private physician.  If private treatment 
is reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should request copies of all 
medical records pertaining to treatment 
provided to the veteran at VA medical 
facilities since 1993.    All records 
obtained should be associated with the 
claims folder.    

3.  The veteran should be scheduled for a 
comprehensive VA examination specifically 
to determine the extent of his service-
connected sinusitis, hemorrhoids, 
residuals of the fracture of the 
occipital bone with related headaches, 
loss of smell and loss of taste.  The 
examination should include chest X-rays 
and pulmonary function studies, in 
addition to all other tests and studies 
deemed necessary by the examiner. The 
examiner should refer to the revised 
rating criteria for pulmonary disorders 
and correlate the clinical findings 
obtained during the pulmonary function 
studies with such criteria. The examiner 
should provide a clear description of the 
current manifestations, if any, 
attributable to the service connected 
sinusitis.  If the sinusitis is inactive 
and/or totally asymptomatic, it should be 
specifically reflected in the report.  
The examiner should be specifically 
requested to fully describe all symptoms 
and objective residuals resulting from 
all the other service-connected 
disabilities noted above, and to more 
definitely to provide an assessment of 
the severity and frequency of the 
veteran's headaches.  The examiner should 
report all symptoms reported by the 
veteran along with all objective findings 
obtained during his physical examination, 
in a clear, comprehensive, and legible 
manner.  The claims file is to be made 
available to the examiner for review 
prior to evaluation of the veteran.

4.  The RO should also schedule the 
veteran for a comprehensive VA 
audiological evaluation, including an 
audiogram and a Maryland CNC Test, in 
order to ascertain the nature and 
severity of his bilateral hearing loss.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination.  All 
necessary tests should be conducted at 
this time, and the examiner should review 
the results of any testing prior to the 
completion of reports.  The report of the 
examination should thereafter be 
associated with the veteran's claims 
folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination reports.  If any of the 
reports fails to include fully detailed 
descriptions of pathology or to provide 
consideration to all the applicable 
rating criteria, or does not provide 
adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action.  38 C.F.R. § 4.2 (1998) Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1995). 

6.  Finally, the RO should readjudicate 
the claims on appeal with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained pursuant to this remand.  In 
rating the service-connected bilateral 
hearing loss and sinusitis, the RO should 
consider the amended criteria described 
above and should decide whether either 
the new or the old version of the rating 
criteria is more favorable to the 
veteran.  If one or the other is more 
favorable, the RO should so state and 
then apply the more favorable version.  
If the result is the same under either 
criteria, the RO should apply the new 
criteria.  The RO should make sure that 
any issue that is inextricably 
intertwined is properly adjudicated prior 
to returning the case to the Board for 
further appellate review. See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans' 
claims is to be avoided).  Finally, the 
RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

7.  The RO should also consider whether 
the veteran's case should be submitted to 
the Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(1998).  

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claims, and that failure to 
cooperate may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).

If a decision as to any of the issues remains adverse to the 
veteran, he and his representative should be provided with a 
supplemental statement of the case which addresses the 
recently revised criteria pertaining to hearing loss and 
respiratory disorders.  The veteran and representative should 
also be apprised of the applicable period of time within 
which to respond.  The case should then be returned to the 
Board for further appellate consideration, if in order.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

